Citation Nr: 0123604	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  96-15 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a total rating based on individual 
unemployability, due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
March 1972.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in February 1998, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, for additional development.  In June 
1999, the veteran was granted service connection for PTSD, 
evaluated as 30 percent disabling, effective in June 1994.  
The veteran disagreed with this determination and 
specifically stated in two communications to the RO that he 
believed a 50 percent evaluation was warranted.  A January 
2000 rating decision assigned a 50 percent evaluation for the 
veteran's PTSD, effective in June 1994.  The RO held that 
this resolved the appeal with regard to that issue and the 
Board concurs.  Hamilton v. Brown, 4 Vet. App. 528, 544 
(1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) 
(Generally a claimant is presumed to seek the maximum 
disability rating allowed by law, but where the claimant 
expressly indicates an intent to limit an appeal to a 
specific disability rating, the award of that rating ends the 
appeal).  The issue of entitlement to a total rating based on 
individual unemployability, due to service-connected 
disability, is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2. The veteran's service-connected PTSD has not been shown to 
preclude substantially gainful employment consistent with the 
veteran's education and occupational history.



CONCLUSION OF LAW

The criteria for a total evaluation based on unemployability, 
due to service-connected disability, have not been met.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in substance, that he is unemployable 
due to service-connected disability.  He is service-connected 
for post-traumatic stress disorder, evaluated as 50 percent 
disabling.  Accordingly, a favorable determination is 
requested.

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
veteran substantiate his claim.  During the pendency of the 
veteran's claim, VA's duty to assist claimants was modified 
by Congress.  Veterans Claims Assistance Act of 2000 (VCAA) , 
Pub. L. No. 106-475, 114 Stat. 2096, now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA issued regulations 
to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) that is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In this regard, the Board notes that the veteran was provided 
notice of the specific legal criteria necessary for his 
claim, as well as the evidence of record, by a September 1995 
statement of the case and supplemental statements of the case 
dated in July 1997, June 1999 and January 2000.  Pursuant to 
testimony from the veteran, the RO obtained treatment records 
from the Arizona State Prison in September 1996.  In April 
1998, the veteran was requested to provide the names, 
addresses and approximate dates of treatment for any health 
care providers who had treated him for any psychiatric 
disability.  Pursuant to the veteran's response, the RO 
obtained outpatient treatment records from the Phoenix VA 
Medical Center (VAMC).  The veteran has not identified any 
additional post-service VA or private medical records 
relevant to the specific legal criteria controlling the issue 
on appeal.  Finally, VA has conducted relevant examinations, 
resulting in medical opinions as needed, regarding the issue 
on appeal.  

The report of a September 1999 VA Psychiatric History and 
Assessment indicates that the veteran was there at the 
suggestion of a vocational rehabilitation counselor at the 
RO, who was attempting to get the veteran into VA Vocational 
and Rehabilitation Services (Voc. Rehab.) and believed 
treatment would be helpful.  While VA is under an obligation 
to obtain all VA records and associate them with a veteran's 
claims file, Bell v. Derwinski, 2 Vet. App 611, 613 (1992), 
in this case there is no evidence in the claims file that the 
veteran ever participated in Voc. Rehab., such as subsequent 
correspondence from the veteran to this effect.  In this 
regard, as noted above, the veteran was on notice of the type 
of evidence needed to show entitlement to a total rating 
based on individual unemployability, due to service-connected 
disability.  Therefore, the Board finds that additional 
development regarding Voc. Rehab. is not required. 

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  In this case, the Board specifically finds 
that VA has met or exceeded the obligations of both the new 
and old criteria regarding the duty to assist.  VA has 
conducted relevant examinations.  The RO has obtained all 
pertinent records regarding the issue on appeal and the 
veteran has been effectively notified of the evidence 
required to substantiate this claim.  There is no indication 
of existing evidence that could substantiate the claim that 
the RO has not obtained.  He and his representative further 
plainly show through their statements and submissions of 
evidence that they understand the nature of the evidence 
needed to substantiate this claim.  As the RO has completely 
developed the record, the requirement that the RO explain the 
respective responsibility of VA and the veteran to provide 
evidence is moot.  Accordingly, the Board finds that a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

Turning to the evidence of record, treatment records received 
from the Arizona State Prison, dated from 1993 to 1996, are 
negative for complaints, findings, symptoms, or diagnoses 
pertaining to PTSD or the veteran's employability.

In correspondence received in June 1994, the veteran asserted 
that he was unable to work to his fullest capacity due to 
PTSD.  In correspondence received in July 1994, the veteran 
said that he had worked in construction before and after his 
active service.  In 1973, he became employed with the Phoenix 
Fire Department and remained employed there until one year 
prior to his incarceration.  The veteran stated that while he 
experienced much success and was promoted from Fire Fighter 
to Captain, he was also passed over for other positions.  The 
veteran reported that he had earned an Associate of Arts 
degree in Fire Science, a Bachelor of Science degree in 
industrial supervision, two computer certificates, an 
Associate of Arts degree in General Studies, and many 
certificates from the state department of corrections.  

An August 1996 VA psychiatric evaluation states that the 
veteran was an inmate in a state prison.  The veteran was 
serving six years of an eight-year sentence and was due to be 
released shortly on parole.  On mental examination, the 
veteran's affect was reserved and subdued with mood euthymic.  
There were no delusions or hallucinations.  He was oriented 
times three.  The assessment stated that the veteran reported 
some symptoms that might represent avoidance or increased 
arousal, and some social disturbances, but it was not clear 
they were related to his wartime experiences.  The examiner 
stated that the findings did not support a diagnosis of PTSD.  

During a September 1997 travel board hearing, chaired by the 
undersigned Board member sitting at the RO, the veteran 
testified that anger was a current symptom related to his 
inservice stressors.  He testified said that he sometimes had 
trouble sleeping.  Transcript (T.) at p. 14.  The veteran 
also testified that he sometimes had nightmares.  T. at p. 
15.  The veteran's representative contended that the VA 
examiner who conducted the August 1996 examination had a poor 
attitude toward the veteran, due to the fact that he had a 
four hour round trip to a prison environment to conduct the 
examination.  T. at pp. 18-19.  

December 1997 VA reports titled PTSD Clinic Military Trauma 
History, PTSD Clinic Mental Health Data Base and Mental 
Health Disciplinary Treatment Plan have been associated with 
the claims file.  They disclose that the veteran had delayed 
psychiatric reactions to stressors in Vietnam consisting of a 
panoply of PTSD symptoms.  These included intrusive thoughts, 
nightmares, social withdrawal, intense anger and exaggerated 
startle response.  The veteran was noted to be employed part-
time.  The veteran's post military adjustment (marital 
adjustment, legal history, employment patters) was noted to 
be very poor, with two failed marriages, legal problems and 
loss of employment.  The veteran's mental status was noted to 
be alert, oriented times three, well focused and without 
evidence of thought disorder.  There was evidence by mood and 
affect of depression.  The diagnostic impression was PTSD 
chronic.  The Axis I diagnosis was PTSD, 1. Depression.  The 
Axis IV psychosocial and environmental problems were 
identified as 4 - severe, loss of employment.  The Axis V GAF 
current and past year scores were 50.  

In response to the February 1998 remand, in April 1998 a VA 
examiner stated that he had reviewed the December 1997 VA 
reports.  The examiner stated that the PTSD Clinic Military 
Trauma History, PTSD Clinic Mental Health Data Base and 
Mental Health Disciplinary Treatment Plan were prepared by 
staff members of the PTSD clinic at the Phoenix VAMC.  These 
staff members were a readjustment counseling therapist, a 
medical doctor, a Ph.D. and an M.S.W.  The three documents 
were the standard intake documents used by the Phoenix VAMC 
PTSD clinic for participation in the program.  They were 
reviewed and signed on the last page of the mental health 
interdisciplinary treatment plan by the entire treatment 
team.  

During a June 1999 VA examination, the veteran said that he 
had last worked three weeks earlier as a bricklayer.  He said 
that he stopped because of his eyesight and his physical 
condition.  The veteran's recent and remote memory were good, 
he was oriented in all spheres, continuity of thought was 
goal-directed and relevant, and his thought content contained 
no suicidal or homicidal ideation.  His judgment was good and 
his insight was fair.  The final Axis I diagnosis was PTSD, 
chronic.  The Axis IV psychosocial and environmental problems 
were identified as unemployment and combat experiences.  The 
Axis V GAF score was 60/60.  In comment following the 
diagnosis, the examiner noted that the veteran had asserted 
that he was not working due to his eyesight and other 
physical conditions.  Nevertheless, the veteran also asserted 
that, because of his PTSD, at work he would become angry, 
could lose control of his anger, and once had threatened his 
co-workers with a tool.  

The report of a September 1999 VA Psychiatric History and 
Assessment states that the veteran described a problem of 
anger outbursts in the work setting and then walking off 
quitting.  He was recently working as a bricklayer and had 
been a firefighter for 16 years.  He reported a hard time 
falling sleep, and described feelings of being outside of his 
body.  On examination, the veteran focused a lot on 
dissociative-like symptoms.  His affect was constricted and 
had difficulty describing his depression.  At one point the 
veteran became upset and angry about a question but settled 
down afterward.  He also appeared to have a dissociative 
episode that lasted about one to two minutes.  He did not 
present as psychotic and his cognitive functions appeared 
intact.  

The provisional Axis I diagnosis was PTSD, chronic; 
depressive disorder; dissociative disorder; and rule out 
organic problems such as occult seizure.  The Axis IV 
psychosocial and environmental problems were identified as 
Vietnam combat duty.  The veteran's GAF score was 33.  

Turning to the relevant law, a total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.340, 4.15.  This process involves 
rating and then combining each disability under the 
appropriate diagnostic code to determine whether the veteran 
holds a combined 100 percent schedular evaluation for total 
disability compensation purposes.  

Total disability ratings for compensation may also be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  It is provided further that the existence or degree of 
non-service-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, extra-schedular consideration is appropriate in 
all cases of veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a).

Based on a careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence of 
record shows that the veteran does not satisfy the criteria 
for a total disability evaluation based on unemployability, 
due to service-connected disability.  First, the schedular 
evaluation of 50 percent for the veteran's PTSD, his sole 
service-connected disability, does not warrant a finding of 
total disability under the provisions of 38 C.F.R. §§ 3.340, 
3.341, or 4.16(a).  

The medical evidence fails to support the veteran's 
contentions.  For example, the VA examination reports do not 
include any opinions that the veteran is unemployable due to 
his PTSD.  

Nor do the veteran's GAF scores support such a finding.  The 
Board recognizes the veteran's September 1999 GAF score of 
33.  According to the GAF scale, a score between 31 and 40 
represents some impairment in reality testing or 
communication (e.g. speech is at times illogical, obscure or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family and is 
unable to work; child frequently beats up younger children, 
is defiant at home and is failing at school) (emphasis in 
original).  AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
[hereinafter DSM- IV]; 38 C.F.R. § 4.125 (2001).  On the 
other hand, the September 1999 report also identified, in 
addition to PTSD, provisional Axis I diagnoses of depressive 
disorder; dissociative disorder; and rule out organic 
problems such as occult seizure.  These additional 
psychiatric disorders are not service-connected and have not 
been shown to be related or secondary to the veteran's PTSD.  
As a result, the September 1999 report does not show that the 
veteran is unemployable due to his service-connected PTSD. 

The veteran's other GAF scores of 50 and 60 do not by 
themselves indicate unemployability, due to PTSD.  According 
to the GAF scale, a score between 51 and 60 represents 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers) (emphasis in 
original).  A score between 41 and 50 represents serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job) (emphasis in original).  Id.  The Board 
must point out that the GAF scale specifically encompasses 
assessment of the impairment of employability under the 
criteria for the various scores.  Clearly, a GAF score within 
the range where employment is not precluded also demonstrates 
the service-connected disability does not render the claimant 
unemployable.  

Moreover, the GAF scores of 50 and 60 are not accompanied by 
non-medical evidence demonstrating unemployability due to 
PTSD, consistent with the veteran's past work experience or 
his education.  Despite the veteran's contentions, he 
reported that he quit his most recent job as a bricklayer 
because of physical impairments, not PTSD.  He has not 
submitted any employment or personnel records showing that 
his PTSD renders him unemployable in his previous occupations 
as a fire fighter or bricklayer, or in any of the fields for 
which he is qualified by virtue of his several academic 
degrees.  Accordingly, the veteran does not warrant the 
benefit sought under the provisions of 38 C.F.R. § 4.16(b).  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a total rating based 
on individual unemployability due to service-connected 
disability.  


ORDER

A total rating based on individual unemployability, due to 
service-connected disability, is denied.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

 

